Citation Nr: 0730299	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

4.  Entitlement to a disability evaluation greater than 
10 percent for residuals of a fracture to the right ring 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claims; however, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO in the current appeal has 
reviewed these claims on a de novo basis, the issues are as 
stated on the title page.

The veteran testified before the undersigned at a personal 
hearing at the RO in March 2007.  

The reopened claims of service connection for a left knee 
disability, a right knee disability, and for a low back 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disability was previously denied in a July 1997 rating 
decision; the veteran did not appeal the decision.

2.  Evidence received since the July 1997 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left knee disability and raises a 
reasonable possibility of substantiating the claim.

3.  The claim for service connection for a right knee 
disability was last denied in September 2002; the veteran did 
not appeal that decision.  

4.  Evidence received since the September 2002 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a right knee disability and raises a 
reasonable possibility of substantiating the claim.

5.  The claim for service connection for a low back 
disability was last denied in a January 2002 rating decision; 
the veteran did not appeal the decision.

6.  Evidence received since the January 2002 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.

7.  The veteran's service-connected residuals of a fracture 
to the right ring finger are not manifested by limitation of 
motion of other digits of the right hand or by interference 
with the overall function of the right hand.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision denying service connection for 
a left knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2007).

3.  The September 2002 RO decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).

4.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2007).

5.  The January 2002 RO decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).

6.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2007).

7.  The criteria for entitlement to a disability evaluation 
greater than 10 percent for residuals of a fracture to the 
right ring finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2., 4.7, 4.71a, Diagnostic 
Codes (DC's) 5155, 5225, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 1997 rating decision, the RO essentially reopened 
the veteran's claim for service connection for a left knee 
disability and denied this claim on the merits.  In a January 
2002 rating decision, the RO denied the veteran's claims for 
service connection for a right knee disability and for a low 
back disability.  In September 2002, the RO again declined to 
reopen a claim for service connection for a right knee 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103.  Because the veteran did not 
file timely appeals, the July 1997 and January 2002 rating 
decisions became final.

The claims for entitlement to service connection for a left 
knee disability, a right knee disability, and for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claims for 
service connection for a left knee disability, a right knee 
disability, and for a low back disability in December 2003.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006). In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in July 1997, which denied the veteran's claim for 
service connection for a left knee disability, consisted of a 
report of VA examination in July 1997.  The RO found that, 
since the VA examination had found no residual knee 
disability, there was no current evidence of a left knee 
disability that could be related to active service, and the 
claim was denied.  The evidence before VA at the time of the 
prior final decisions in January and September 2002, which 
denied the veteran's claims for service connection for a 
right knee disability and for a low back disability, 
consisted of the veteran's service medical records and VA 
clinical records.  The RO found that, although the veteran 
was treated during active service for a right knee 
disability, there were no findings or complaints of a low 
back injury during service and he was completely normal at 
his separation physical examination.  Further, although VA 
clinical records showed post-service treatment for a right 
knee disability and chronic low back strain, there was no 
medical evidence relating the veteran's current right knee 
and low back complaints to active service, and the claims 
were denied.

The veteran applied to reopen his claims for service 
connection in December 2003. With respect to the claim for 
service connection for a left knee disability, the Board 
finds that the evidence received since the last final 
decision in July 1997 is not cumulative of other evidence of 
record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.  With 
respect to the claims for service connection for a right knee 
disability and for a low back disability, the Board further 
finds that the evidence received since the last final 
decisions in January and September 2002 is not cumulative of 
other evidence of record, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating his 
claims.

Newly received evidence includes VA clinical records showing 
continuing treatment for the veteran's claimed bilateral knee 
and low back disabilities.  Among the newly submitted VA 
clinical records is a letter dated December 1, 2003, from 
D.E.B., MPH, BS, PA-C (-initials used to protect privacy), 
the veteran's VA primary care provider.  In her letter, this 
VA examiner stated that, after reviewing the veteran's 
service medical records and post-service VA treatment 
records, "it would appear [that the veteran's] back and knee 
conditions are service-connected."  The Board finds that 
this opinion constitutes evidence that is both new and 
material, as it raises a reasonable possibility that the 
veteran's current bilateral knee disabilities are related to 
his documented in-service bilateral knee pain.  This opinion 
also raises a reasonable possibility that the veteran's 
current chronic low back strain is related to active service.  
At the time of the July 1997 rating decision, the evidence 
did not show the presence of any current bilateral knee 
disabilities that could be related to active service.  At the 
time of the January 2002 rating decision, the evidence also 
did not show that any current chronic low back strain was 
related to active service.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims. 38 C.F.R. § 3.303. 
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim. Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). Accordingly, the claims 
for service connection for a left knee disability, a right 
knee disability, and for a low back disability, are all 
reopened.

While the veteran's claims to reopen may not have been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA) or Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since the Board has 
determined that evidence submitted since the last final 
denial warrants reopening of the claims and remand for 
further development, any failure to notify and/or develop the 
claims under the VCAA cannot be considered prejudicial to the 
veteran. 

Increased Rating for Residuals of a Fracture to the Right 
Ring Finger

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2006).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher 
disability rating for his service-connected residuals of a 
fracture to the right ring finger, currently evaluated as 
10 percent disabling by analogy to DC 5225 for ankylosis of 
the index finger.  See 38 C.F.R. § 4.71a, DC 5225 (2006).

Under DC 5225, an evaluation of 10 percent disabling is 
available for favorable or unfavorable ankylosis of the index 
finger.  A Note to DC 5225 states that consideration should 
be given to whether an evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits of the hand or 
interference with the overall function of the hand.  Id.

The Board observes that there is no objective evidence of 
amputation of the right ring finger, with or without 
metacarpal resection, such that a higher or separate 
evaluation under 38 C.F.R. § 4.71a, DC 5155, is warranted.  
There also is no objective evidence of limitation of motion 
of other digits of the veteran's right hand or interference 
with the overall functioning of the right hand such that a 
separate evaluation under 38 C.F.R. § 4.71a, DC 5229, is 
warranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

VA hand examination in November 2003 showed accentuated pain 
in the right hand with any kind of squeezing movements.  The 
veteran was functionally diminished in right-handed 
activities due to grip strength.  Physical examination showed 
a slight bony protuberance from a previous fracture in the 
fourth metacarpal area, diminished writing and combing 
skills, diminished grasping of objects with the right hand, 
and intact apposition.  Range of motion testing of the right 
ring finger showed flexion from 0-70 degrees without pain in 
the metacarpophalangeal joint and mild limitation of pain 
with repetitive use.  The diagnoses included residuals of a 
fracture of the right fourth metacarpal.

On VA hand examination in May 2006, the veteran complained of 
residual cramping of the right hand following a right middle 
finger fracture during active service.  The veteran reported 
moderate limitation of motion with moderate functional 
impairment during flare-ups of right hand pain.  Physical 
examination showed no evidence of ankylosis, limited range of 
motion at the metacarpophalangeal joint of the right ring 
finger with flexion to 80 degrees (out of a possible 
90 degrees) and extension to 0 degrees, 4/5 grip strength on 
the right, no signs of atrophy of the forearm or the 
interosseous muscles, no acute reproducible tenderness along 
the shaft of the right fourth metacarpal bone, and no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  X-rays showed an old 
healed fracture with slight deformity at the fourth 
metacarpal shaft.  The diagnosis was a healed fracture of the 
right fourth metacarpal shaft with residuals.

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and they provide 
evidence against the veteran's claim, as they do not show 
that the veteran has more than mild residuals from his 
service-connected fracture of the right ring finger such that 
an increased evaluation is warranted.  Nor is there any 
current medical evidence of favorable or unfavorable 
ankylosis, amputation of the right ring finger, or limitation 
of motion of other digits of the right hand or interference 
with the overall functioning of the right hand such that the 
veteran is entitled to an increased rating for his service-
connected residuals of a fracture of the right ring finger 
under any other applicable diagnostic codes.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The evidence of record reveals that the veteran has not 
sustained functional loss to a degree severe enough to 
warrant a higher rating than 10 percent for residuals of a 
fracture to the right ring finger.  Although there was mild 
limitation of motion in the right ring finger on repetitive 
use on VA examination in November 2003, subsequent VA 
examination in May 2006 showed no additional limitation in 
the right hand due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's residuals of a fracture 
of the right ring finger does not more closely approximate a 
20 percent rating. 38 C.F.R. § 4.7. Therefore, the 
preponderance of the evidence is against this claim. 38 
C.F.R. § 4.3.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b). That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96. Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased rating for residuals of a fracture to the right 
ring finger. 38 C.F.R. § 4.3.

With respect to the duties to notify and assist the veteran, 
the Board notes that, in correspondence dated in October 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b). Specifically, the RO advised the veteran 
of the evidence needed to substantiate his increased rating 
claim and explained what evidence VA was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing. Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA. 38 U.S.C.A. § 5103(a). See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In correspondence dated in March 2006, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The AOJ subsequently readjudicated 
the claim based on all the evidence in December 2006, without 
taint from prior adjudications. Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and any deficiency in the notice did not affect the 
essential fairness of the decision.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations. As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met. 38 U.S.C.A. § 5103A.

ORDER

The claims for service connection for a left knee disability, 
a right knee disability, and for a low back disability, are 
all reopened.  To that extent only, the appeal is allowed.

An increased evaluation for residuals of a fracture of the 
right ring finger is denied.



REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for a left knee 
disability, a right knee disability, and for a low back 
disability.  After ensuring compliance with the VCAA, the RO 
must readjudicate the claims on a de novo basis.  In this 
regard, the Board observes that the December 2006 
Supplemental Statement of the Case did not contain any VCAA 
notice.

The RO should obtain the veteran's up-to-date VA and private 
treatment records.  The veteran testified at his March 2007 
Travel Board hearing that he is currently receiving treatment 
for his claimed knee disabilities at the VA Medical Center in 
Temple, Texas, and he had been treated for a low back 
disability at the VA Medical Center in Phoenix, Arizona.  VA 
is on constructive notice of all documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, on remand, the veteran's updated VA and 
private treatment records should be obtained.  See also 
38 C.F.R. § 3.159(c)(2) (2006).

The RO should also obtain examinations that include competent 
opinions addressing the contended causal relationships 
between active service and the veteran's left knee 
disability, right knee disability, and low back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Specifically, provide VCAA notice for de 
novo claims for service connection for a 
left knee disability, a right knee 
disability, and for a low back disability.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a left knee disability, a 
right knee disability, and/or a low back 
disability since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and likely 
etiology of the claimed left knee 
disability, right knee disability, and low 
back disability.  The claims folder should 
be made available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner(s) 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any currently 
diagnosed disability affecting the left 
knee, right knee, or low back began during 
service or is causally linked to any 
incident or finding recorded during 
service, to include the complaints of 
right knee pain noted in the service 
medical records.

4.  Thereafter, readjudicate the claims 
for service connection for a left knee 
disability, a right knee disability, and a 
low back disability on a de novo basis.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


